UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER: 811-07443 NAME OF REGISTRANT: VANGUARD WHITEHALL FUNDS ADDRESS OF REGISTRANT: PO BOX 2600, VALLEY FORGE, PA 19482 NAME AND ADDRESS OF AGENT FOR SERVICE: HEIDI STAM PO BOX 876 VALLEY FORGE, PA 19482 REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (610) 669-1000 DATE OF FISCAL YEAR END: OCTOBER 31 DATE OF REPORTING PERIOD: JULY 1, 2009 - JUNE 30, 2010 FUND: VANGUARD INTERNATIONAL EXPLORER FUND ISSUER: ABOITIZ EQUITY VENTURES INC TICKER: N/A CUSIP: Y0001Z104 MEETING DATE: 5/17/2010 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT PROPOSAL #1: Call to order ISSUER YES FOR FOR PROPOSAL #2: Approve the proof of notice of meeting ISSUER YES FOR FOR PROPOSAL #3: Approve to determine of quorum ISSUER YES FOR FOR PROPOSAL #4: Approve the minutes of the previous ISSUER YES FOR FOR stockholder's meeting held lat 18 MAY 2009 PROPOSAL #5: Approve presentation of the president's ISSUER YES FOR FOR report PROPOSAL #6: Approve the 2009 annual report and ISSUER YES FOR FOR financial statements PROPOSAL #7: Approve delegation of the authority to ISSUER YES FOR FOR elect the Company's external Auditors for 2010 to the Board of Directors PROPOSAL #8: Ratify the Acts, resolutions and ISSUER YES FOR FOR proceedings of the Board of Directors, Corporate Officers and Management in 2009 up to17 MAY 2010 PROPOSAL #9: Approve the Director's compensation and ISSUER YES FOR FOR per DIEM for 2010 PROPOSAL #10.1: Election of Jon Ramon Aboitiz as a ISSUER YES FOR FOR Member of the Board of Directors of the PROPOSAL #10.2: Election of Erramon I. Aboitiz as a ISSUER YES FOR FOR Member of the Board of Directors of the PROPOSAL #10.3: Election of Roberto E. Aboitiz as a ISSUER YES FOR FOR Member of the Board of Directors of the PROPOSAL #10.4: Election of Enrique M. Aboitiz, Jr. ISSUER YES FOR FOR as a Member of the Board of Directors of PROPOSAL #10.5: Election of Justo A. Ortiz as a ISSUER YES FOR FOR Member of the Board of Directors of the PROPOSAL #10.6: Election of Antonio R. Moraza as a ISSUER YES FOR FOR Member of the Board of Directors of the PROPOSAL #10.7: Election of Roberto R. Romulo as a ISSUER YES FOR FOR Member of the Board of Directors of the PROPOSAL #10.8: Election of Justice Jose C. Vitug as ISSUER YES FOR FOR a Member of the Board of Directors of PROPOSAL #10.9: Election of Stephen Cuunjieng as a ISSUER YES FOR FOR Member of the Board of Directors of the PROPOSAL #11: Other business ISSUER NO N/A N/A PROPOSAL #12: Adjournment ISSUER YES FOR FOR ISSUER: ACCORDIA GOLF CO.,LTD. TICKER: N/A CUSIP: J00075101 MEETING DATE: 6/25/2010 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT PROPOSAL #1: Approve Appropriation of Profits ISSUER YES FOR FOR PROPOSAL #2.1: Appoint a Director ISSUER YES FOR FOR PROPOSAL #2.2: Appoint a Director ISSUER YES FOR FOR PROPOSAL #2.3: Appoint a Director ISSUER YES FOR FOR PROPOSAL #2.4: Appoint a Director ISSUER YES FOR FOR PROPOSAL #2.5: Appoint a Director ISSUER YES FOR FOR PROPOSAL #2.6: Appoint a Director ISSUER YES FOR FOR PROPOSAL #2.7: Appoint a Director ISSUER YES AGAINST AGAINST PROPOSAL #2.8: Appoint a Director ISSUER YES FOR FOR PROPOSAL #2.9: Appoint a Director ISSUER YES FOR FOR PROPOSAL #2.10: Appoint a Director ISSUER YES FOR FOR PROPOSAL #3.1: Appoint a Corporate Auditor ISSUER YES FOR FOR PROPOSAL #3.2: Appoint a Corporate Auditor ISSUER YES FOR FOR ISSUER: ACEA SPA, ROMA TICKER: N/A CUSIP: T0040K106 MEETING DATE: 9/15/2009 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT PROPOSAL #1.: Appoint 3 Directors ISSUER YES FOR FOR ISSUER: ACINO HOLDING AG, BASEL TICKER: N/A CUSIP: H0026L105 MEETING DATE: 3/30/2010 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT PROPOSAL #1.: Approve the business repor 2009; ISSUER YES FOR FOR reports by the Auditing Agency PROPOSAL #2.: Approve the distribution of a dividend ISSUER YES FOR FOR PROPOSAL #3.: Grant discharge to the Supervisory ISSUER YES FOR FOR Board and the Corporate Management PROPOSAL #4.: Election of the Auditing Agency ISSUER YES FOR FOR PROPOSAL #5.: Approve the elections to the ISSUER YES FOR FOR Supervisory Board PROPOSAL #6.: Approve the authorized share capital ISSUER YES AGAINST AGAINST PROPOSAL #7.: Amend the Articles of Association ISSUER YES FOR FOR according to the new Bucheffekten Act [BEG] PROPOSAL #8.: Miscellaneous ISSUER NO N/A N/A ISSUER: AEA TECHNOLOGY PLC TICKER: N/A CUSIP: G0103X114 MEETING DATE: 7/23/2009 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT PROPOSAL #1.: Receive and adopt the audited accounts ISSUER YES FOR FOR of the Company for the YE 31 MAR 2009 together with the reports of the Directors and the Auditors PROPOSAL #2.: Receive and approve the Directors' ISSUER YES FOR FOR remuneration report for the YE 31 MAR 2009 as set out in the annual financial report PROPOSAL #3.: Re-elect Leslie Atkinson as a Director ISSUER YES AGAINST AGAINST of the Company PROPOSAL #4.: Re-elect Andrew McCree as a Director of ISSUER YES AGAINST AGAINST the Company PROPOSAL #5.: Elect Gwen Ventris as a Director of the ISSUER YES AGAINST AGAINST Company PROPOSAL #6.: Re-appoint PricewaterhouseCoopers LLP ISSUER YES FOR FOR as the Auditors of the Company, to hold office until the conclusion of the next general meeting at which accounts are laid before the Company PROPOSAL #7.: Authorize the Directors to agree the ISSUER YES FOR FOR remuneration of the Auditors of the Company PROPOSAL #8.: Approve to increase the authorized ISSUER YES FOR FOR share capital of the Company from GBP 38,500,000 to GBP 46,597,804 by creation of 66,254,760 ordinary shares of 12 2/9 pence PROPOSAL #9.: Approve to renew the authority ISSUER YES FOR FOR conferred on the Director by Article 9.2 of the Company's Articles of Association for the period ending on the conclusion of the Company's AGM in 2010, or 30 SEP 2010, whichever is the earlier, and that for such period the Section 80 Amount shall be GBP 9.31 9,541; and authorize the Directors, subject to the passing of Resolution 8 above, in addition to the amount pursuant to and in accordance with Section 80 of the Companies Act 1985 [the 1985 Act], to allot relevant securities [section 80(2) of the 1985 Act] comprising equity securities [Section 94(2) of the 1985 Act] up to a further nominal amount of GBP 9,319,541 in connection with an offer by way of a right issue, [Authority expires at the earlier of the conclusion of the Company AGM in 2010, or 30 SEP 2010]; the Company may make offers and enter into agreements during the relevant period which would, or might, require relevant securities to be allotted after the authority ends the authorities In this resolution apply in substitution for all previous authorities pursuant to Section 80 of the 1985 Act PROPOSAL #S.10: Approve to renew, subject to and ISSUER YES FOR FOR conditional upon the passing of Resolution 9, the authority conferred by Paragraph 9.3 and the Director's powers to allot, of the Company's Articles of Association; [Authority expires earlier the conclusion of the Company's AGM in 2010 or 30 SEP 2010]; and that for such period the Section 89 amount shall be GBP 1,397,913; subject to the passing of Resolution 9 above and to paragraph of resolution 9 becoming effective, authorize the Directors to allot equity securities [Section 94(2) of the 1985 Act] wholly for cash pursuant to the authority given by paragraph (b) of Resolution 9 above In connection with a rights issue as if Section 89(1) of the 1985 Act did not apply to such allotment; [Authority expires at the earlier of the conclusion of the Company's AGM in 2010, or 30 SEPT 2010]; and the Company may make offers and enter Into agreements during this period which would, or might, require equity securities to be allotted after the power ends and the Board of Directors may allot equity securities under any such offer or agreement as if PROPOSAL #S.11: Authorize the Company, pursuant to ISSUER YES FOR FOR Section 166 of the Companies Act 1985 [the Act], to make market purchases [Section 163(3) of the Act], of up to a maximum of 22,874,940 ordinary shares of GBP 12 2/9 pence each [10% of the Company's expected issued share capital at the date of this AGM], of minimum price 12 2/9 pence each or more than 5% above the average of the middle market quotations per share derived from the London Stock Exchange Daily Official List for the 5 business days; [Authority expires the earlier of the conclusion next AGM of the Company 2010 or 30 SEP 2010]; and the Company to enter into any contract for the purchase of its own shares which might be executed wholly or partly after PROPOSAL #S.12: Approve that a general meeting of the ISSUER YES FOR FOR Company other than an AGM may be called on not less than 14 clear days notice PROPOSAL #13.: Authorize the Company and which are ISSUER YES FOR FOR subsidiaries of the Company at any time during the period for which this resolution has effect be authorized for the purposes of Part 14 of the Companies Act 2006 [the 2006 Act] during the period from the date of the passing of this resolution and the conclusion of the Company's AGM in 2010, or 30 September 2010, whichever is the earlier: i) to make political donations to political parties, and/or independent election candidates; ii)to make political donations to political organizations other than political parties and iii) to incur political expenditure, up to an aggregate amount of GBP 100,000; b)all existing authorizations and approvals relating to political donations or expenditure under part 14 of the 2006 Act of the 2006 Act without prejudice to any donation made or expenditure incurred prior to the date; c) word and expressions defined for the purpose of the 2009 Act shall have same meaning in this resolution ISSUER: AEGEAN AIRLINES SA TICKER: N/A CUSIP: X18035109 MEETING DATE: 10/6/2009 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT PROPOSAL #1.: Approve the Board of Directors ISSUER NO N/A N/A resolution to alter the raised funds use timeline included on the Company's information bulletin dated 06 JUN 2007 for the listing of its shares in Athens Exchange PROPOSAL #2.: Approve the Company's contracts with ISSUER NO N/A N/A third parties in accordance with Article 23A of law 2190/20 PROPOSAL #3.: Other issues ISSUER NO N/A N/A ISSUER: AEGEAN AIRLINES SA TICKER: N/A CUSIP: X18035109 MEETING DATE: 5/21/2010 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT PROPOSAL #1: Approve the Company's annual financial ISSUER NO N/A N/A statements for 2009 along with Board of Directors and the Chartered Auditors' reports, disposal of profits PROPOSAL #2: Approve the dismissal of Board of ISSUER NO N/A N/A
